UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2017 XENON PHARMACEUTICALS INC. (Exact name of Registrant as Specified in Its Charter) Canada 001-36687 98-0661854 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On March 24, 2017, Xenon Pharmaceuticals Inc. (the “Company”) issued a press release announcing results from the double-blind, multi-center, vehicle-controlled, parallel-group study designed to evaluate the efficacy, safety, tolerability and systemic exposure of XEN801 for the treatment of moderate to severe facial acne.A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Press Release issued by Xenon Pharmaceuticals Inc. dated March 24, 2017. SIGNATURES
